Name: Council Regulation (EC) No 1386/2007 of 22Ã October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation
 Type: Regulation
 Subject Matter: fisheries;  world organisations
 Date Published: nan

 5.12.2007 EN Official Journal of the European Union L 318/1 COUNCIL REGULATION (EC) No 1386/2007 of 22 October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, hereinafter referred to as the NAFO Convention, was approved by the Council by Regulation (EEC) No 3179/78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (2) and entered into force on 1 January 1979. (2) The NAFO Convention provides an appropriate framework for multilateral cooperation on the rational conservation and management of fishery resources in the Area defined by the Convention. (3) At its 25th Annual Meeting, held in Halifax on 15-19 September 2003, NAFO substantially revised the Conservation and Enforcement Measures applicable to fishing vessels operating in Areas beyond the limits of the national jurisdiction of the Contracting Parties in the Convention Area. (4) These measures also incorporate provisions to promote compliance by Non-Contracting Party vessels with the conservation and enforcement measures in order to ensure full respect for conservation and management measures adopted by NAFO. (5) The measures provide for control measures applicable to vessels flying the flag of the Contracting Parties and operating in the NAFO Area, and arrangements for inspections at sea and in port, which include inspection and surveillance procedures and infringement procedures which must be implemented by the Contracting Parties. (6) The measures also provide for the mandatory inspection of Non-Contracting Party vessels where they enter the ports of the Contracting Parties voluntarily and a prohibition on the landing and transhipment of catches if, during such inspection, it is established that they have been taken in breach of the conservation measures adopted by NAFO. (7) Under Articles 11 and 12 of the NAFO Convention, these measures enter into force on 1 January 2004 and become binding on the Contracting Parties; the Community should apply these measures. (8) Most of those provisions have been transposed into Community law by Council Regulation (EEC) No 1956/88 of 9 June 1988 adopting provisions for the application of the scheme of joint international inspection adopted by the Northwest Atlantic Fisheries Organisation (3), by Commission Regulation (EEC) No 2868/88 of 16 September 1988 laying down detailed rules for the application of the Scheme of Joint International Inspection adopted by the Northwest Atlantic Fisheries Organisation (4), by Council Regulation (EEC) No 189/92 of 27 January 1992 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries Organisation (5), by Council Regulation (EC) No 3680/93 of 20 December 1993 laying down certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (6), by Council Regulation (EC) No 3069/95 of 21 December 1995 establishing a European Community observer scheme applicable to Community fishing vessels operating in the Regulatory Area of the Northwest Atlantic Fisheries Organisation (NAFO) (7) and by Council Regulation (EC) No 1262/2000 of 8 June 2000 laying down certain control measures in respect of vessels flying the flag of non-Contracting Parties to the Northwest Atlantic Fisheries Organisation (NAFO) (8). (9) With a view to effectively implementing the reviewed conservation and enforcement measures adopted by the NAFO, those Regulations should be repealed and replaced by one Regulation bringing together and completing all provisions relating to fishing activities arising from the Community's obligations as a Contracting Party to the Convention. (10) Certain measures adopted by NAFO have also been implemented into Community Law via the yearly TAC and quota Regulation, most recently in Council Regulation (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (9). Provisions of that kind which are not of a temporary nature should be transferred into the new Regulation. (11) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (10) was adopted in 2002. Under that Regulation, Member States are to control the activities carried out by vessels flying their flag outside Community waters. (12) Article 2(3) of Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the Common Fisheries Policy (11) provides that each Member State must ensure that the activities of its vessels outside the Community fishery zone are subject to proper monitoring and, where such Community obligations exist, to inspections and surveillance, in order to ensure compliance with Community rules applicable in those waters; provision should therefore be made that Member States whose vessels are authorised to fish in the NAFO Regulatory Area assign inspectors to NAFO to undertake monitoring and surveillance, together with adequate resources for inspection. (13) In order to ensure the monitoring of fishing activities in the NAFO Regulatory Area, it is necessary that Member States cooperate with one another and with the Commission when applying these measures. (14) It is the responsibility of Member States to ensure that their inspectors are required to comply with the inspection procedures laid down by NAFO. (15) In order to ensure that additional conservation and enforcement measures adopted by NAFO which become obligatory for the Community can be implemented within the timeframe set out in the NAFO Convention, the Council may amend this Regulation by qualified majority on a proposal of the Commission, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down the rules for the application by the Community of the Conservation and Enforcement Measures established by the Northwest Atlantic Fisheries Organisation (NAFO). Article 2 Scope 1. The provisions in Chapters II to V of this Regulation apply to all commercial fishing activities conducted by Community fishing vessels fishing for species covered by the NAFO Convention in the NAFO Regulatory Area. 2. Conservation and management measures pertaining to the taking of fish, in particular concerning mesh size, size limits, closed Areas and seasons do not apply to research vessels active in the NAFO Regulatory Area. Article 3 Definitions For the purposes of this Regulation: 1. Fishing vessel means any vessel which is or has been engaged in fishing activities, including fish processing vessels and vessels engaged in transhipment or any other activity in preparation for or related to fishing, including experimental or exploratory fishing. 2. Research vessel means any permanent research vessel or vessel normally engaged in fishing activities or fisheries support activity employed or chartered for fishery research, which has been duly notified. 3. Fishing activities means fishing, fish processing operations, the transhipment of fish or fish products, and any other activity in preparation for or related to fishing in the NAFO Regulatory Area. 4. Inspector means an inspector of the fishery control services of the NAFO Contracting Parties assigned to the Joint Inspection and Surveillance Scheme of NAFO. 5. Fishing trip means the time beginning when a vessel enters the NAFO Regulatory Area and ending when the vessel leaves the Regulatory Area and all catch on board from the Regulatory Area is unloaded or transhipped. 6. Non-Contracting Party vessel means a vessel which has been sighted or by other means identified and reported as having engaged in fishing activities in the NAFO Regulatory Area and (a) which flies the flag of a State which is not a Contracting Party to the NAFO Convention; or (b) for which there are reasonable grounds for suspecting it to be without nationality. 7. IUU fishing means illegal, unregulated and unreported fishing activities in the NAFO Regulatory Area. 8. IUU vessel means any Non-Contracting Party vessel engaged in illegal, unregulated and unreported fishing activities in the NAFO Regulatory Area. 9. IUU list means the list containing the particulars of vessels which have been found by NAFO to have engaged in IUU fishing. 10. NAFO Regulatory Area means the Area defined in Article I of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (NAFO Convention). 11. Sub-Area means a Sub-Area as defined in Annex III to the NAFO Convention. 12. Division means a division as defined in Annex III to the NAFO Convention. 13. Other quota means a quota which Community vessels share with vessels flying the flag of other Contracting Parties of NAFO. 14. NAFO Scheme means the Joint Inspection and Surveillance Scheme adopted by the NAFO. 15. Conservation and Enforcement Measures of NAFO means Conservation and Enforcement Measures adopted by the Fisheries Commission and the General Council of NAFO. 16. Fishing logbook means the logbook referred to in Commission Regulation (EEC) No 2807/83 (12), in which fishing operations and catches are recorded. 17. Production logbook means the logbook in which the fish in product form is recorded. 18. Capacity plan means the drawing or description indicating the storage capacity in cubic meters of all holds and other storage places on board a fishing vessel. 19. Stowage plan means the drawing that shows the location where fish is stowed in the holds or other storage places on board a fishing vessel. CHAPTER II TECHNICAL MEASURES Article 4 By-catch retained on board 1. Fishing vessels shall limit their by-catch to a maximum of 2 500 kg or 10 %, whichever is the greater, for each species regulated by NAFO for which no quota has been allocated to the Community. 2. In cases where a ban on fishing is in force or an Others quota has been fully utilised, the by-catch of the species concerned may not exceed 1 250 kg or 5 %, whichever is the greater. 3. The percentages in paragraphs 1 and 2 shall be calculated as the percentage, by weight, for each species of the total catch retained on board. Catches of shrimp shall not be included in the calculation of by-catch levels of ground fish species. Article 5 By-catch in any one haul 1. If the percentages of by-catches in any one haul exceed the percentages laid down in Article 4(1) and (2) the vessel shall immediately move a minimum of 10 nautical miles from any position of the previous tow and throughout the next tow keep a minimum distance of 10 nautical miles from any position of the previous tow. If after moving, the next haul exceeds these by-catch limits the vessel shall leave the Division and not return for at least 60 hours. 2. Should total by-catches of all ground fish species subject to quota in any haul in the shrimp fishery exceed 5 % by weight in Division 3M or 2,5 % by weight in Division 3L, the vessel shall move a minimum of 10 nautical miles from any position of the previous tow and throughout the next tow keep a minimum distance of 10 nautical miles from any position of the previous tow. If after moving, the next haul exceeds these by-catch limits the vessel shall leave the Division and not return for at least 60 hours. 3. The percentage of by-catch authorised in any one haul shall be calculated as the percentage, by weight, for each species of the total catch in that haul. Article 6 Directed fishery and by-catch 1. Masters of Community vessels shall not conduct directed fisheries for species for which by-catch limits apply. A directed fishery for a species shall be considered to have been conducted when that species comprises the largest percentage by weight of the total catch in any one haul. 2. However, when a vessel is conducting a directed fishery for skate with a legal mesh size appropriate for that fishery, the first time that, in a haul, catches of species for which by-catch limits comprise the largest percentage, by weight of the total catch, they shall be considered as incidental. In this event the vessel shall immediately change position in accordance with Article 5(1) and (2). 3. Following an absence from a Division of at least 60 hours in accordance with the provisions of Article 5(1) and (2), masters of Community vessels shall undertake a trial tow the duration of which shall not exceed three hours. By way of derogation from paragraph 1 of this Article, if in a haul from such a trial tow catches of species for which by-catch limits apply comprise the largest percentage, by weight of the total catch, it shall not be considered as a directed fishery. In this event the vessel shall immediately change position in accordance with Article 5(1) and (2). Article 7 Mesh sizes 1. The use of trawl net having in any section thereof net meshes of dimensions less than 130 mm shall be prohibited for directed fishing of the groundfish species referred to in Annex I except for fishing for Sebastes mentella as referred to in paragraph 3. That mesh size may be reduced to a minimum of 60 mm for direct fishing of short-finned squid (Illex illecebrosus). For direct fishing of skates (Rajidae) this mesh size shall be increased to minimum of 280 mm in the codend and 220 mm in all other parts of the trawl. 2. Vessels fishing for shrimp (Pandalus borealis) shall use nets with a minimum mesh size of 40 mm. 3. Vessels fishing for pelagic Sebastes mentella (Oceanic redfish) in Sub-Area 2 and Division F and 3K shall use nets with a minimum mesh size of 100 mm. Article 8 Carrying of nets 1. When fishing directly for one or more of the species regulated by NAFO, Community vessels may not carry nets with a mesh size smaller than that laid down in Article 7. 2. However, Community vessels fishing in the course of the same voyage in Areas other than the NAFO Regulatory Area may keep on board nets with a mesh size smaller than that laid down in Article 7 provided they are securely lashed and stowed and are not available for immediate use. Those nets must (a) be unshackled from their boards and their hauling or trawling cables and ropes and, (b) if they are carried on or above the deck, be lashed securely to a part of the superstructure. Article 9 Attachments to nets 1. The use of any means or device other than those described in this Article which obstructs the meshes of a net or which diminishes their size shall be prohibited. 2. Canvas, netting or any other material may be attached to the underside of the codend in order to reduce or prevent damage. 3. Devices may be attached to the upper side of the codend provided that they do not obstruct the meshes of the codend. The use of top-side chafers shall be limited to those mentioned in Annex V. 4. Vessels fishing for shrimp (Pandalus borealis) shall use sorting grids or grates with a maximum spacing between bars of 22 mm. Vessels fishing for shrimp in Division 3L shall also be equipped with toggle chains of a minimum 72 cm in length as described in Annex VI. Article 10 Minimum size of fish 1. Fish from the NAFO Regulatory Area which do not have the size required as set out in Annex III may not be processed, retained on board, transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea after being unloaded from the net or removed from the sea. 2. Where the quantity of caught fish not having the required size exceeds 10 % of the total quantity, the vessel must move away to a distance of at least five nautical miles from any position of the previous haul before continuing fishing. Any processed fish for which minimum fish size requirements apply which is below a length equivalent to that set out in Annex III, shall be deemed to originate from fish that is below the minimum fish size. Article 11 Special provisions for shrimp fishery in Division 3L Fishing for shrimp in Division 3L shall take place in depths greater than 200 metres and shall be limited to one vessel per each Member State's allocation at any one time. Article 12 Fisheries restricted areas The conduct of fishing activities involving demersal fishing gears shall be prohibited in the following areas: Area Coordinate 1 Coordinate 2 Coordinate 3 Coordinate 4 Orphan Knoll 50.00.30 51.00.30 51.00.30 50.00.30 47.00.30 45.00.30 47.00.30 45.00.30 Corner 35.00.00 36.00.00 36.00.00 35.00.00 Seamounts 48.00.00 48.00.00 52.00.00 52.00.00 Newfoundland 43.29.00 44.00.00 44.00.00 43.29.00 Seamounts 43.20.00 43.20.00 46.40.00 46.40.00 New England 35.00.00 39.00.00 39.00.00 35.00.00 Seamounts 57.00.00 57.00.00 64.00.00 64.00.00 CHAPTER III CONTROL MEASURES SECTION 1 Monitoring of fisheries Article 13 Authorisation Only Community vessels of more than 50 gross tonnes which have been issued a special fishing permit by their flag Member State and are included in the NAFO vessel register shall be authorised, on the conditions set out in the permit, to fish, keep on board, tranship and land fishery resources from the NAFO Regulatory Area. Article 14 List of vessels 1. Each Member State shall establish a list of vessels flying its flag and registered in the Community that are authorised to fish in the NAFO Regulatory Area and shall notify that list to the Commission in computer readable form. The Commission shall forward the list promptly to the NAFO Secretariat. 2. Each Member State shall inform the Commission in computer readable form, at least 15 days before the vessel enters the NAFO Regulatory Area, of any amendment to its list of vessels flying its flag and registered in the Community that are authorised to fish in the NAFO Regulatory Area. The Commission shall forward this information promptly to the NAFO Secretariat. 3. The list referred to in paragraph 2 shall contain the following information: (a) where applicable, the internal number of the vessel, as defined in Annex I to Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (13); (b) international radio call sign; (c) vessel charterer, where applicable. 4. For vessels temporarily flying the flag of a Member State (bare boat charter), the information forwarded shall furthermore include: (a) date from which the vessel has been authorised to fly the flag of the Member State; (b) date from which the vessel has been authorised by the Member State to engage in fishing in the NAFO Regulatory Area; (c) name of the State where the vessel is registered or has been previously registered and the date as from which it ceased flying the flag of that State; (d) name of the vessel; (e) official registration number of the vessel assigned by the competent national authorities; (f) home port of the vessel after the transfer; (g) name of owner or charterer of the vessel; (h) a declaration that the master has been provided with a copy of the regulations in force in the NAFO Regulatory Area; (i) the principal species which can be fished by the vessel in the NAFO Regulatory Area; (j) the sub-Areas where the vessel may be expected to fish. Article 15 Chartering of Community vessels 1. Member States may allow that a fishing vessel flying their flag and authorised to fish in the NAFO Regulatory Area to be subject to a chartering arrangement for the utilisation in part or in full of a quota and/or fishing days allocated to another Contracting Party of NAFO. Chartering arrangements involving vessels identified by NAFO or any other regional fisheries organisation as having been involved in IUU fishing shall, however, not be permitted. 2. On the date of the conclusion of a chartering arrangement, the flag Member State shall send the following information to the Commission which shall forward this information to the Executive Secretary of NAFO: (a) its assent to the charter arrangement; (b) species covered by the charter and fishing opportunities allocated by the charter contract; (c) length of the charter arrangement; (d) name of the charterer; (e) Contracting Party which chartered the vessel. 3. When the charter arrangement ends, the flag Member State shall inform the Commission which shall promptly forward this information to the Executive Secretary of NAFO. 4. The flag Member State shall act to ensure that: (a) the vessel is not authorised to fish during the charter period against the fishing opportunities allocated to the flag Member State; (b) the vessel is not authorised to fish under more than one charter arrangement during the same period; (c) all catches and by-catches from notified chartering arrangements are recorded in the fishing logbook by the chartered vessel separate from other catch data recorded pursuant to Article 18. 5. Member States shall report all catches and by-catches referred to in paragraph 4(c) to the Commission separately from other national catch data pursuant to Article 21. The Commission shall promptly forward this data to the Executive Secretary of NAFO. Article 16 Monitoring of fishing effort 1. Each Member State shall take the necessary measures to ensure that the fishing effort of its vessels is commensurate with the fishing opportunities available to that Member State in the NAFO Regulatory Area. 2. Member States shall transmit to the Commission the fishing plan for their vessels fishing in the NAFO Regulatory Area no later than 31 January each year or, thereafter, at least 30 days before the commencement of such activity. The fishing plan shall identify, inter alia, the vessel or vessels which will engage in these activities and the intended number of fishing days those vessels will spend in the NAFO Regulatory Area. 3. Member States shall, on an indicative basis, inform the Commission of the intended activities of the vessels in other Areas. 4. The fishing plan shall represent the total fishing effort to be deployed in the NAFO Regulatory Area in relation to the fishing opportunities available to the Member State making the notification. 5. Member States shall, no later than 31 January each year, report to the Commission on the implementation of their fishing plans. Those reports shall include the number of vessels actually engaged in fishing activities in the NAFO Regulatory Area, the catches of each vessel and the total number of days each vessel fished in that Area. Activities of vessels fishing for shrimp in Divisions 3M and 3L shall be reported separately for each Division. Article 17 Vessel monitoring system (VMS) 1. Member States shall ensure that information obtained by the vessel monitoring system (VMS) pursuant to Commission Regulation (EC) No 2244/2003 (14) concerning vessels flying their flag which fish in the NAFO Regulatory Area is transmitted electronically to the NAFO Secretariat on a real time basis. 2. When an inspector observes a fishing vessel in the NAFO Regulatory Area for which he has not received VMS data in accordance with the Conservation and Enforcement Measures of NAFO, he shall promptly inform the master and the Executive Secretary of NAFO thereof. Article 18 Transhipments 1. Community vessels shall not engage in transhipment operations in the NAFO Regulatory Area unless they have received prior authorisation to do so from their competent flag State authorities. 2. Community vessels shall not engage in transhipment operations of fish from or to a Non-Contracting Party vessel which has been sighted or otherwise identified as having engaged in fishing activities in the NAFO Regulatory Area. 3. Community vessels shall report each transhipment in the NAFO Regulatory Area to their competent authorities. Donor vessels shall make that report at least twenty-four hours in advance and receiving vessels not later than one hour after the transhipment. 4. The report referred to in paragraph 3 shall include the time, the geographical position, the total round weight by species to be off-loaded or on-loaded in kilograms as well as the call sign of the vessels involved in the transhipment. 5. The receiving vessel shall report, in addition to the total catch on board and the total weight to be landed, the name of the port and the expected time of landing at least 24 hours in advance of any landing. 6. Member States shall promptly transmit the reports referred to in paragraph 3 and 5 to the Commission, which shall promptly forward them to the NAFO Secretariat. Article 19 Fishing and production logbooks and stowage plan 1. In addition to complying with Articles 6, 8, 11 and 12 of Regulation (EEC) No 2847/93, masters of vessels shall enter in the fishing logbook the information listed in Annex IV. 2. The masters of a Community vessel shall, in respect of catches of the species referred to in Article 15(1) of Regulation (EEC) No 2847/93, keep: (a) a production logbook stating their cumulative production by species on board in product weight stated in kilograms; (b) a stowage plan that shows the location of the different species in the holds. In the case of shrimp, vessels shall keep a stowage plan that specifies the location of shrimp taken in Division 3L and in Division 3M as well as the quantities of shrimp by Division on board in product weight stated in kilograms. 3. The production logbook and stowage plan referred to in paragraph 2 shall be updated on a daily basis for the preceding day reckoned from 00.00 hrs (UTC) until 24.00 hrs (UTC) and shall be kept onboard until the vessel has unloaded completely. 4. The master of a Community vessel shall provide the necessary assistance to enable the quantities declared in the production logbook and the processed products stored on board to be verified. 5. Member States shall every two years certify the correctness of the capacity plans for all vessels authorised to fish pursuant to Article 12. The master shall ensure that a copy of this certification remains onboard to be shown to an inspector upon request. Article 20 Product labelling and separate stowage 1. All processed fish harvested in the NAFO Regulatory Area shall be labelled in such a way that each species and product category as referred to in Article 1 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisations of the market in fishery and aquaculture products (15), and in case of shrimp the date of capture, is identifiable. It shall also be marked as having been caught in the NAFO Regulatory Area. 2. All shrimp harvested in Division 3L and all Greenland halibut harvested in Sub-Area 2 and Divisions 3KLMNO shall be marked as having been caught in these respective zones. 3. Taking into account consideration for the legitimate safety and navigational responsibilities of the master of the vessel, the following shall apply: (a) all catches taken inside the NAFO Regulatory Area shall be stowed separately from all catches taken outside the area. They shall be kept clearly separate, for example with plastic, plywood or netting; (b) catches of the same species may be stowed in more than one part of the hold but the location where it is stowed shall be clearly represented in the stowage plan referred to in Article 19. Article 21 Reporting of catches 1. The masters of Community fishing vessels shall send to the Fisheries Monitoring Centre (FMC) of their flag Member State catch reports in accordance with paragraph 2. 2. Catch reports shall include: (a) the quantities held on board when the Community fishing vessels enter the NAFO Regulatory Area. Reports shall be transmitted no earlier than 12 hours and no later than six hours in advance of each entry into the NAFO Regulatory Area and shall include the date, time, geographical position of the vessel, total round weight by species, including directed species; (b) daily catches of shrimp caught in Division 3L. These reports shall be transmitted no later than 12.00 UTC of the day following that in which the catches were made; (c) every second Monday, catches of redfish in Sub-Area 2 and Divisions 1F, 3K and 3M caught in the two-week period ending at 12 midnight on the previous Sunday. When accumulated catches reach 50 % of the TAC, the report shall be made weekly each Monday; (d) the quantities held on board when a vessel leaves the NAFO Regulatory Area. These reports shall be transmitted no earlier than eight hours and no later than six hours in advance of each departure from the NAFO Regulatory Area and shall include the date, time, geographical position of the vessel and total round weight by species; (e) the quantities loaded and unloaded for each transhipment of fish during the vessel's stay in the NAFO Regulatory Area. Donor vessels shall transmit this report at least 24 hours in advance of the transhipment. Receiving vessels shall transmit this report not later than one hour after the transhipment. These reports shall include the date, time, geographical position of the transhipment and total round weight by species to be off-loaded or which have been on-loaded in kilograms and call signs of the vessels to or from which quantities are transhipped. The receiving vessel shall report the total catch on board and the total weight to be landed, the name of the port and the expected time of landing at least 24 hours in advance of any landing. 3. Each Member State shall, upon receipt, forward catch reports by computer transmission to the Commission which shall forward these reports to the NAFO Secretariat. 4. The Member States shall record the data contained in the catch reports in the database referred to in Article 19(2) of Regulation (EEC) No 2847/93. 5. The detailed rules for the format and the specifications for the transmissions referred to in paragraph 2 are laid down in Annex VII. Article 22 Global reporting of catches and fishing effort 1. Each Member State shall, in computer readable form, before the 15th of each month, notify the Commission of: (a) the quantities of stocks specified in Annex II landed; (b) the number of fishing days used for fishing shrimp in Division 3M during the preceding month and (c) any information received in accordance with Articles 11 and 12 of Regulation (EEC) No 2847/93. 2. The Commission shall compile the data referred to in paragraph 1 for all Member States and forward those data to the NAFO Secretariat within 30 days of the end of the calendar month in which the catches were made. SECTION 2 Observers Article 23 Assignment of observers 1. Member States shall assign observers to all their fishing vessels engaged in or about to engage in fishing activities in the NAFO Regulatory Area. Observers shall remain on board the fishing vessels to which they are assigned until they are replaced by other observers. 2. Except for reasons of force majeure, fishing vessels without an observer on board shall not be allowed to commence or continue fishing in the NAFO Regulatory Area. 3. Observers shall be appropriately qualified and experienced. They shall possess the following skills: (a) sufficient experience to identify species and gear; (b) navigational skills; (c) a satisfactory knowledge of the Conservation and Enforcement Measures of NAFO; (d) the ability to carry out elementary scientific tasks e.g. collecting samples, as requested and observe and record accurately; (e) a satisfactory knowledge of the language of the flag State of the vessel observed. 4. Member States shall take all appropriate steps to ensure that observers are received on board fishing vessels at the duly designated time and location and facilitate their departure at the termination of the observation period. 5. Member States shall forward to the Commission a list of observers they have assigned pursuant to paragraph 1 by 20 January each year and, thereafter, immediately following the assignment of any new observer. Article 24 Main task of observers 1. Observers shall monitor the fishing vessel's compliance with the relevant conservation and enforcement measures of NAFO. 2. All observation duties shall be confined to the NAFO Regulatory Area. Article 25 Recording Observers shall: (a) complete a daily log of the vessels' fishing activities which covers at least the information laid down in the format presented in Annex VIII; (b) record the gear, mesh size and attachments utilised by the master. Article 26 Monitoring of catches 1. Observers shall: (a) observe and estimate catches taken on a set-by-set basis (location, depth, time the net is in the water); (b) identify catch composition; (c) monitor discards, by-catch and catches of undersized fish; (d) verify entries made in the fishing logbook and production logbook; verification of production logbook shall be made using the conversion factor employed by the master; (e) verify catch communication reports. 2. When monitoring discards, by-catches and catches of undersized fish in accordance with paragraph 1(c), the observers shall collect the data on discards and retained undersized fish following, whenever circumstances permit, the following sampling scheme: (a) for every haul, estimates of the total catch by species in terms of weight and in addition estimates of discards by species in terms of weight shall be recorded; (b) every 10th haul shall be sampled in detail by species, providing in addition to weights of the sample measured also numbers per length representing the part of the catch to be landed and the part of the catch discarded; (c) whenever the fishing site is changed pursuant to Articles 5 and 6. Article 27 Other specific tasks Observers shall: (a) verify the position of the vessel when engaged in fishing activity; (b) supervise transhipments, if any, from vessels subject to a chartering arrangement pursuant to Article 14; (c) monitor the functioning of automatic remote position recording facilities if on board and used by the vessel observed; (d) carry out scientific work and sampling if so requested by the NAFO Fisheries Commission or by the appropriate authorities of the Flag State of the vessel observed. Article 28 Observer's reports 1. Observers shall present a report, to the Commission and the competent authorities of the Member State which assigned them, within 20 days following the termination of each fishing trip. When an observer's assignment ends before the termination of the fishing trip, the report shall be presented to the Commission and the competent authorities of the Member State in respect of the period of the assignment within 20 days following the end of the assignment. The report shall summarise the main findings of the observer. The report shall be transmitted to the Commission which shall forward this report to the NAFO Secretariat. 2. Observers shall report, within 24 hours, any evidence of a suspected serious infringement. Such reports shall be made to a NAFO inspection vessel in the NAFO Regulatory Area which shall report the suspected infringement to the Executive Secretary of NAFO. Observers shall use an established code when communicating to an inspection vessel. Article 29 Precautions 1. Observers shall take all appropriate steps to ensure that their presence on board fishing vessels does not hinder or interfere with the proper functioning of the vessels including fishing activities. 2. Observers shall respect the property and equipment on board the fishing vessels including the confidentiality of all documents pertaining to the said vessels. Article 30 Obligations of the master of the vessel 1. Masters of Community fishing vessels shall receive the assigned observers and cooperate with them in order to allow them to discharge their duties while on board the vessels. 2. The master of the vessel designated to receive an observer on board shall take all reasonable steps to facilitate the arrival and departure of the observer. While on board the observer shall be offered appropriate and adequate accommodation and working facilities. 3. The master of the vessel shall permit the observer to have access to the vessel's documents (fishing logbook, production logbook, capacity plan, and stowage plan) and to different parts of the vessel, including, as required, to the retained catch and catch which is intended to be discarded, in order to facilitate the discharge of the observer's duties. 4. The master shall be informed in good time of the date and location for receiving observers and the likely duration of the observation period. 5. The master of the vessel observed may, on his own request, be provided with a copy of the observer's report referred to in Article 27(1). Article 31 Costs All costs arising from the operation of observers under this Section shall be borne by the Member States. Member States may charge these costs, in part or in full, to the operators of their vessels. Article 32 Follow-up 1. The competent authorities of the Member States receiving the report of the observer in accordance with Article 27 shall evaluate the contents and conclusions of that report. 2. In the event that the report indicates that the vessel observed has engaged in fishing practices at variance with conservation and enforcement measures of NAFO, the authorities referred to in paragraph 1 shall take all appropriate action to investigate the matter in order to prevent the repetition of such practices. SECTION 3 Programme for observers, satellite tracking and electronic reporting Article 33 Rules of application 1. By way of derogation from the provisions of Article 23 Member States may permit fishing vessels flying their flag to commence and conduct fishing activities in the NAFO Regulatory Area without an assigned observer under the conditions laid down in this Section. 2. Vessels may conduct fishing activities without an observer pursuant to paragraph 1 provided that the following requirements are fulfilled: (a) the necessary technical facilities to send electronic observer reports and catch reports are installed onboard; (b) the technical facilities referred to in a) have been successfully tested with a 100 % reliability rate with the NAFO Secretariat and inspection vessels active in the NAFO Regulatory Area; and (c) VMS reports are transmitted on an hourly basis. Article 34 Member State obligations 1. Member States shall notify the names of the vessels intending to apply the provisions of this section to the Commission at the latest 30 days prior to the start of the fishing season. 2. Member States shall keep the Commission informed of the names of the vessels applying the provisions of this Section and the period during which no observer is assigned onboard. The Commission shall promptly forward this information to the NAFO Secretariat. 3. Member States with a vessel or vessels applying the provisions of this section shall permit the vessel to conduct fishing activities in the NAFO Regulatory Area without an observer for no more than 75 % of the time that the vessel or vessels are active in the Regulatory Area during the year. 4. Member States shall ensure that there is a balance between vessels flying their flag with an observer and without an observer in the type of fishery in which the vessels are engaged. Article 35 Obligation of masters and observers 1. Masters of vessels and observers applying the provisions of this section shall transmit daily reports by Division. 2. The daily reports shall be transmitted to the NAFO Secretariat through the flag State FMC no later than 12.00 UTC. The reporting period shall be from 00.01 hours to 24.00 hours of the previous day. 3. The catch recorded in the daily report of the master shall correspond with the catches in the fishing logbook. 4. The daily reports shall include as appropriate the amounts, by division, of the following categories: (a) daily catch by species retained onboard; (b) discards; (c) undersized fish. 5. Formats for Daily Catch (CAX) and Observer Reports (OBR) are contained in Annex XIV(a). 6. Observers onboard vessels applying the provisions of this section shall, in addition to their duties under Chapter III Section 2 report daily by electronic channels via the FMC to the NAFO Secretariat (OBR report) on their duties described in Article 26(1). Article 36 Technical failure If the electronic means for transmitting daily reports to and from an FMC is not functioning, the master and the observer shall continue to report on a daily basis by other means and keep a written log of these transmissions onboard and available to inspectors. Article 37 Infringements If a vessel without an observer is cited for an infringement, the provisions of Chapter IV Section 5 shall apply. If the vessel is not rerouted following this infringement, an observer shall embark the vessel without delay. Article 38 Report on implementation Member States shall no later than 15 February each year submit a report to the Commission on the implementation of the provisions of this section. This report shall contain, inter alia, information on the overall compliance of the vessels concerned with a comparison between vessels with and without observers, possible cost savings for the industry and Member States authorities, interaction with other means of control as well as the technical functioning and reliability of the operative systems. CHAPTER IV INSPECTION AND SURVEILLANCE AT SEA SECTION 1 General provisions Article 39 General rules for inspection and surveillance 1. The Commission and/or Member States shall assign inspectors to carry out surveillance and inspection in the NAFO Regulatory Area in accordance with the Conservation and Enforcement Measures of NAFO. They may also appoint trainees to accompany the inspectors. 2. The Member States and the Commission shall ensure that inspectors carry out their duties in accordance with the rules laid down in the NAFO Scheme. Inspectors shall remain under the operational control of their competent authorities and shall be responsible to them. 3. Each Member State and the Commission shall ensure that inspections by Community inspectors are conducted in a non-discriminatory manner and in accordance with the Conservation and Enforcement Measures of NAFO. 4. The number of inspections shall be based on the size of the fleets of the Contracting Parties present in the NAFO Regulatory Area, taking into account the time spent in the Area, the level of catches and compliance records. 5. In addition to their functions under the Conservation and Enforcement Measures of NAFO, inspectors shall inspect Community vessels in the NAFO Regulatory Area for compliance with any other Community conservation and control measure applying to those vessels. 6. Inspectors may be placed onboard any Member State vessel engaged or about to be engaged in inspection duties in the NAFO Regulatory Area. 7. Inspectors operating in the NAFO Regulatory Area shall on a regular basis coordinate their activities with other NAFO inspectors active in the NAFO Regulatory Area in order to exchange information on sightings and boarding or other relevant information. Article 40 Means of inspection Member States or the Commission shall make available to their inspectors adequate means to enable them to carry out their surveillance and inspection tasks. To that end they shall assign inspection vessels to the NAFO Scheme. Article 41 Programming 1. The Community Fisheries Control Agency shall coordinate the surveillance and inspection activities for the Community. It may draw up, in concert with the Member States concerned, joint operational surveillance and inspection programmes for that purpose. The Member States whose vessels are engaged in fisheries in the NAFO Regulatory Area shall adopt the necessary measures to facilitate the implementation of these programmes particularly as regards the human and material resources required and the periods and zones in which these resources are to be deployed. 2. When drawing up joint operational surveillance and inspection programmes, the Community Fisheries Control Agency and Member States shall ensure that, where, at any time, more than 15 Community fishing vessels are engaged in fishing activities in the NAFO Regulatory Area, a Community inspection vessel is present in the Area or that an agreement has been concluded with another Contracting Party to ensure the presence of an inspection vessel. 3. Member States shall inform the Community Fisheries Control Agency by 15 October each year of the names of the inspectors and the inspection vessels they are intending to assign to the NAFO Scheme during the following year. This notification shall include the name, the radio call sign and communication capacity for the assigned inspection vessels. Using this information the Community Fisheries Control Agency shall draw up, in collaboration with the Member States, a plan for Community participation in the NAFO Scheme in the following calendar year, which it shall send to the NAFO Secretariat and the Member States. 4. Member States shall inform the Community Fisheries Control Agency electronically of the date and time of the start and end of the activities of inspection vessels. SECTION 2 Surveillance procedure Article 42 Surveillance procedure 1. Inspectors shall carry out surveillance based on sightings of fishing vessels from a vessel assigned to the NAFO scheme. When an inspector observes a vessel of a Contracting Party of NAFO and such observation does not correspond to other information available to him, he shall record his findings in a surveillance report using the form set out in Annex XI and shall forward that report to his authorities. The report shall include photographs of the vessel which shall record the position, date and time the photographs were taken. 2. Member States shall forward the surveillance report promptly, by electronic transmission, to the flag State of the sighted vessel or to the authorities designated by that State, as notified by the NAFO Secretariat, to the NAFO Secretariat and to the Commission. They shall also forward the original of each surveillance report to the flag State of the vessel concerned at its request. 3. Member States shall, upon receipt of a surveillance report concerning its vessels, take prompt action on it and conduct any further investigation necessary to allow them to determine appropriate follow up. 4. Member States shall by 15 February each year report to the Commission on the action taken with regard to surveillance reports involving their vessels during the previous year. In cases where the follow up action results in the imposition of penalties, those penalties shall be described in specific terms. The Commission shall forward this information to the NAFO Secretariat by 1 March each year. SECTION 3 Inspection procedure Article 43 General provisions 1. When conducting an inspection during daylight hours in conditions of normal visibility, inspection vessels shall display a NAFO pennant to show that inspectors are carrying out an inspection under the NAFO Scheme. Boarding vessels shall also display a pennant, which may be half scale. 2. Inspections of vessels engaged in research shall be limited to ascertaining that the vessel is not conducting a commercial fishing operation. 3. Inspectors shall not interfere with the ability of masters to communicate with the authorities of their flag State during boarding and inspection. 4. Inspection vessels shall manoeuvre at a safe distance from the fishing vessel in accordance with the rules of good seamanship. 5. Inspectors shall avoid the use of force save where and to the extent that it is necessary to ensure their safety. When conducting inspections on board fishing vessels, inspectors shall not carry firearms. 6. Inspections shall be conducted in a manner such as to cause the least disturbance or inconvenience to the vessel, its activities and catches. Article 44 Boarding 1. Inspectors and trainees shall carry and produce a document of identity issued by the NAFO Secretariat when boarding a fishing vessel. 2. Inspectors shall not board a vessel without prior notice being given by radio to the vessel or without the vessel being given the appropriate signal using the International Code Signal, including details of the inspection team and inspection platform. 3. Inspectors shall not require the vessel that is being boarded to stop or manoeuvre during fishing, or to stop the shooting or hauling of fishing gear. Inspectors may, however, require the interruption or delay of the shooting of gear until they have boarded the vessel but in any event this delay shall not last more than 30 minutes after the signal referred to in paragraph 2 has been received. Article 45 On board activities 1. Inspection teams shall comprise no more than two inspectors. When vessel conditions so permit, an inspection trainee may accompany the inspectors and shall be identified to the master of the fishing vessel. The trainee's activities shall be limited to the observation of the inspection conducted by the inspectors. 2. The inspection shall not exceed three hours or the period until the net and catch are hauled in and inspected, whichever is longer. Where an infringement is detected, inspectors may remain on board for the period necessary to complete their duties as referred to in Article 48 and in Article 51. The inspector shall leave the vessel within one hour following the completion of the original inspection or following the completion of their duties pursuant to Article 48, as the case may be. 3. Precautions shall be taken to avoid causing damage to packaging, wrapping, cartons, or other containers and content. Cartons and containers shall be opened in such a way that will facilitate prompt resealing, re-packing and re-storage. 4. Inspectors shall convert production weight recordings in the production logbooks into live weight to allow for a verification of logbook entries which are made in live weight. Inspectors shall be guided by the conversion factors used by the master of the vessel. 5. Inspectors shall be authorised to examine all relevant areas, decks and rooms of the fishing vessel, processed and unprocessed catches, nets and other gear, equipment and any relevant documents which are necessary for verifying compliance with the Conservation and Enforcement Measures of NAFO. 6. In carrying out their inspection, inspectors may ask the master for any assistance they may require. The master may comment on the inspection report, which must be signed by inspectors on completion of the inspection. A copy of the inspection report shall be given to the master of the fishing vessel. Article 46 Drawing up of inspection reports 1. Inspectors shall draw up an inspection report using the form set out in Annex IX and forward it to their authorities. 2. Inspectors shall summarise from logbook records, for the current fishing trip, the vessel's catch in the NAFO Regulatory Area by species and by Division and shall record this summary in point 14 of the inspection report. 3. In the event of a difference between the recorded catches and the estimates of the inspector, the inspector may re-check calculations, procedures, the relevant documentation and the catch onboard the vessel. Any such differences shall be noted in point 18 of the inspection report. Article 47 Obligations of masters of fishing vessels during inspection The master of a Community fishing vessel which is being boarded and inspected shall: (a) facilitate safe and effective boarding in accordance with good seamanship when given the appropriate signal in the International Code of Signals by a vessel or helicopter carrying an inspector; (b) provide a boarding ladder which is in conformity with recommendations concerning pilot ladders adopted by the International Maritime Organisation; (c) cooperate with and assist in the inspection of the fishing vessel conducted in accordance with the procedures laid down in this Regulation; he shall ensure the safety of inspectors and shall not obstruct, intimidate or interfere with the inspectors in the performance of their duties; (d) permit the inspectors to communicate with the authorities of the flag State and the inspecting State; (e) provide access to areas, decks, rooms of the vessel, processed or unprocessed catches, nets and other gear, equipment, registration documents, drawings or descriptions of fish rooms, production logbooks and stowage plans and any other relevant documents as well as give such assistance as is possible and reasonable to ascertain that stowage conforms to the stowage plans; (f) facilitate safe disembarkation by inspectors. Article 48 Transmission of inspection reports 1. The Member State carrying out an inspection shall send the original NAFO inspection report drawn up in accordance with Article 45(1) to the Commission within 20 days after the return of the inspection vessel to port. The Commission shall forward it to the flag State of the inspected vessel with a copy to the NAFO Secretariat within 30 days after the return of the inspection vessel to port. 2. In case of an infringement or difference between the recorded catches and the inspectors estimates of the catches onboard, the original inspection report with supporting documents, including copies of photographs taken, shall be sent to the Commission as soon as possible after the return of the inspection vessel to port. The Commission shall forward this documentation to the flag State of the inspected vessel with a copy to the NAFO Secretariat within 10 days after the return of the inspection vessel to port. 3. The inspector shall in the situation referred to in paragraph 2 also issue a statement constituting an advance notification of the presumed infringement. That statement shall quote the information entered under points 16, 18 and 20 of the inspection report and describe in detail the basis for issuing the citation for an infringement and the evidence in support thereof. The Community inspector shall send the statement within the working day following the inspection to the flag State and the NAFO Secretariat via the Commission. 4. Inspectors shall provide the Commission on a 10 day basis with a list of vessels inspected. The Commission shall on a monthly basis establish a list of inspected vessels and forward this list to the NAFO Secretariat. SECTION 4 Infringements Article 49 Procedures to deal with infringements 1. Where inspectors find an infringement of the Conservation and Enforcement Measures of NAFO, they shall: (a) note the infringement in their inspection report, sign the entry and obtain the countersignature of the master; (b) enter and sign a notation in the fishing logbook or other relevant documentation stating the date, location, and type of infringement found. The inspector may make a copy of any relevant entry in the fishing logbook or other relevant documentation and require the master to certify the authenticity thereof in writing on each page of the copy; (c) if necessary, document the infringement with photographs of the gear and catch. The inspector shall in such case give one copy of the photograph to the master and attach a second copy of the photograph to the report; (d) attempt immediately to communicate with an inspector or the designated authorities of the flag State of the inspected fishing vessel; (e) transmit the inspection report as well as the advance notification of infringement referred to in Article 47(3) promptly to their authorities. 2. Inspectors may request that the master remove any part of the fishing gear which appears to be contrary to the Conservation and Enforcement Measures of NAFO. The inspector shall affix a NAFO inspection seal in accordance with Annex X securely to any part of the gear which appears to be in contravention and record this fact in the inspection report. The gear shall be preserved with the seal attached until examined by the competent authorities of the Contracting Party of the vessel. Article 50 Follow-up in the case of infringements 1. The competent authorities of a Member State notified of an infringement committed by one of its vessels shall investigate that infringement immediately and fully to obtain the evidence required which shall include, where appropriate, the physical inspection of the vessel concerned. 2. The competent authorities of the Member State shall take immediate judicial or administrative action in accordance with their national legislation against the nationals responsible for the vessel flying its flag where the measures adopted by NAFO have not been respected. 3. The competent authorities of the flag Member State shall ensure that the proceedings initiated pursuant to paragraph 2 are capable, in accordance with the relevant provisions of national law, of providing effective measures that are adequate in severity, secure compliance, deprive those responsible of the economic benefit of the infringement and effectively discourage future infringements. SECTION 5 Serious infringements Article 51 List of serious infringements The following infringements shall be considered serious: (a) fishing on an Others quota without prior notification to the Executive Secretary of NAFO, or more than seven working days after the notification by the Executive Secretary of NAFO that fishing under an Others quota for that stock or species was closed; (b) directed fishing for a stock which is subject to a moratorium or for which fishing is prohibited; (c) directed fishing for stocks or species after the date on which the Flag State of the inspected vessel has notified the Executive Secretary of NAFO that its vessels will cease directed fishery for those stocks or species; (d) fishing in a closed Area or with gear prohibited in a specific Area; (e) mesh size violations; (f) fishing without a valid authorisation issued by the flag Contracting Party; (g) mis-recording of catches; (h) interference with the satellite monitoring system; (i) catch communication violations; (j) preventing inspectors or observers from carrying out their duties. Article 52 Inspector activities 1. Where inspectors cite a vessel for having committed a serious infringement as listed in Article 51, they shall promptly notify the flag State, their own authorities, the Commission and the NAFO Secretariat thereof. 2. In the case of a serious infringement, inspectors shall take all necessary steps to ensure the security and continuity of the evidence, including as appropriate, sealing the vessel's hold for the following port inspection. At the request of the inspector, the master shall cease all fishing activities which according to the inspector constitute a serious infringement. 3. As long as the inspector remains onboard, the master may not resume fishing until the inspector is reasonably satisfied, as a result of either the action taken by the vessel's master or the inspector's communication with an inspector or competent authority of the flag State of the inspected vessel, that the serious infringement will not be repeated. 4. Inspectors may remain on board a fishing vessel for the period necessary to obtain the relevant information concerning the infringement. During this time the inspectors shall complete the inspection and shall thereafter leave the vessel. However, inspectors may remain on board the vessel if they succeed in establishing communications with the competent authorities of the Contracting Party of the inspected vessel and those authorities agree. If they are unable within a reasonable period of time to communicate with those competent authorities, they shall leave the inspected vessel and shall communicate as soon as possible with them. 5. The Member State or the Commission carrying out the inspection shall take a decision, with the consent of the flag State, on whether the inspector remains on board during a re-routing of the vessel in accordance with Article 54(1). The Member State and the Commission carrying out the inspection shall decide also whether an inspector shall be present during the thorough inspection of the vessel in port in accordance with Article 53(3). Member States shall inform the Commission promptly of the decisions they take in accordance with this paragraph. Article 53 Inspection by an inspector authorised by the flag Member State 1. Where a flag Member State receives information from an inspector that a serious infringement is suspected to have been committed by a fishing vessel flying its flag or where the Commission receives such information, the flag Member State and the Commission shall inform one another thereof without delay. 2. After being notified by another Contracting Party of a serious infringement committed by a Community vessel, the flag Member State in cooperation with the Commission shall ensure that the vessel is inspected within 72 hours by a duly authorised inspector. 3. The duly authorised inspector shall board the fishing vessel concerned and examine the evidence of the suspected infringement, and forward as quickly as possible to the competent authority in the flag Member State and the Commission the results of this examination. Article 54 Re-routing 1. Following notification of the results and where the suspected infringement is of a serious nature, the flag Member State of the inspected vessel shall, if the situation so warrants, within 24 hours, itself require or authorise the duly authorised inspector to require the vessel to proceed to a designated port. This port should be St Johns or Halifax, Canada, St Pierre, France, or its home port, unless another port is designated by the flag Member State. 2. The 24 hour time limit referred to in paragraph 1 may be extended by the Commission upon a written request of the flag Member State, up to a maximum of 72 hours. 3. Where the flag Member State does not require the vessel to be re-routed to a port, it shall immediately inform the Commission of the reasons for its decision. The Commission shall notify the NAFO Secretariat in due course of that decision and its justification. Article 55 Inspection in port following a re-routing 1. On arrival in the designated port, the vessel suspected of having committed a serious infringement shall undergo a thorough inspection under the authority of its flag Member State and in the presence of an inspector from any other Contracting Party which wishes to participate. The port inspection report in Annex XII shall be used. 2. The flag Member State shall inform the Commission promptly of the outcome of the thorough inspection and of the measures it has adopted as a result of the infringement, including measures taken to prevent a repetition of the infringement. Article 56 Enhanced follow-up with regard to certain serious infringements 1. In addition to the provisions of this section, in particular Articles 54 and 55, the flag Member State shall take action under this Section where a vessel flying its flag has committed one of the following serious infringements: (a) directed fishing for a stock which is subject to a moratorium or for which fishing is prohibited; (b) mis-recording of catches. To be considered for follow-up action under this Article the difference between the inspector's estimates of processed catch on board, by species or in total, and the figures recorded in the production logbook shall be 10 tonnes or 20 %, whichever is the greater, calculated as a percentage of the production logbook figures. In order to calculate the estimate of the catch on board a stowage factor agreed between the inspectors of the inspecting Contracting Party and the Contracting Party of the inspected vessel shall be used; (c) the repetition of the same serious infringement mentioned in Article 51, that has been confirmed in accordance with Article 52(4), during a hundred day period or within the fishing trip, whichever is shorter. 2. The flag Member State shall ensure that following the inspection referred to in paragraph 3 the vessel concerned ceases all fishing activities and an investigation into the serious infringement is initiated. 3. If no inspector or other person designated by the flag Member State of the vessel to carry out the investigation as outlined in paragraph 1 is present in the Regulatory area, the flag Member State shall require the vessel to proceed immediately to a port where the investigation can be initiated. 4. When completing the investigation for any serious infringement of mis-recording of catch referred to in paragraph 1(b), the flag Member State shall ensure that the physical inspection and enumeration of total catch on board takes place under its authority in port. Such inspection may take place in the presence of an inspector from any another Contracting Party that wishes to participate, subject to the consent of the flag Member State. 5. When a vessel is required to proceed to port pursuant to paragraphs 2, 3 and 4, an inspector from another Contracting Party may board and/or remain on board the vessel as it is proceeding to port, provided that the competent authority of the Member State of the inspected vessel does not require the inspector to leave the vessel. Article 57 Enforcement measures 1. Each flag Member State shall take enforcement measures with respect to a vessel, where it has been established in accordance with its laws that this fishing vessel flying its flag committed a serious infringement referred to in Article 56. 2. The measures referred to in paragraph 1 may include, in particular depending on the gravity of the offence and in accordance with the pertinent provisions of national law: (a) fines; (b) seizure of illegal fishing gear and catches; (c) sequestration of the vessel; (d) suspension or withdrawal of fishing authorisation; (e) reduction or withdrawal of the fishing quota. 3. The flag Member State of the vessel concerned shall notify the Commission without delay of the appropriate measures taken in accordance with this Article. Based on this notification, the Commission shall notify the NAFO Secretariat of those measures. Article 58 Report on serious infringements 1. In case of a serious infringement referred to in Article 56, the Member State concerned shall provide the Commission with a report on the progress of the investigation, including details of any action taken or proposed to be taken in relation to the serious infringement as soon as practicable and in any case within three months following the notification of the infringement and a report on the outcome of the investigation when the investigation is completed. 2. The Commission shall compile a Community report on the basis of the reports of the Member States. It shall send the Community report on the progress of the investigation to the NAFO Secretariat within four months following the notification of the infringement and as soon as possible the report on the outcome of the investigation when the investigation is completed. SECTION 6 Reports Article 59 Treatment of inspection reports 1. Inspection and surveillance reports drawn up by NAFO inspectors shall constitute admissible evidence for judicial or administrative proceedings of any Member State. For establishing facts, those reports shall be treated on the same basis as inspection and surveillance reports of their own inspectors. 2. Member States shall collaborate in order to facilitate judicial or other proceedings arising from a report submitted by an inspector under this scheme, subject to the rules governing the admissibility of evidence in domestic judicial and other systems. Article 60 Reports on infringements 1. Member States shall each year forward to the Commission by 25 January for the period 1 July to 31 December, and by 25 August for the period 1 January to 30 June, a report containing the following information: (a) the result of action taken in respect of infringements by its vessels; infringements shall be listed annually until the action is concluded; (b) any significant differences between records of catches in its vessels' logbooks and inspector's estimates of catches onboard the vessels. A difference shall be considered as significant where the inspector's estimate differs from the catch recorded in the logbook by 5 % or more; (c) details of the progress of the proceedings stating in particular whether the cases are pending, under appeal or under investigation; (d) a specific description of the penalties imposed, stating in particular the amount of the fines, the value of forfeited fish and/or gear, the written warnings, etc. and (e) an explanation if no action has been taken. 2. The Commission shall compile a Community report on the basis of the reports of the Member States. It shall send the Community report to the NAFO Secretariat by 1 February and 1 September each year. Article 61 Reporting on inspection and surveillance activities 1. Each Member State shall report to the Commission by 15 February each year for the previous calendar year on: (a) the number of inspections it has carried out under the NAFO Scheme specifying the number of inspections on the vessels of each Contracting Party and, where an infringement has been committed, the date and location of the inspection of the vessel concerned and the nature of the suspected infringement; (b) the number of air hours flown on NAFO surveillance, the number of sightings and the number of surveillance reports that have been drawn up together with the follow-up action that has been taken on these surveillance reports. 2. The Commission shall compile a Community report on the basis of the reports of the Member States. It shall send the Community report to the NAFO Secretariat by 1 March each year. CHAPTER V INSPECTIONS IN PORT Article 62 Inspection in port 1. Member States shall ensure that all vessels which enter their ports to land and/or tranship catches from the NAFO Regulatory Area are submitted to an inspection in port. It shall be prohibited to land or tranship such catches until the inspection has been completed. The inspection shall include verification of compliance by Community vessels with any other Community conservation and control measure applying to those vessels. 2. To facilitate the inspections, the Member States shall require masters of fishing vessels or their representatives to provide the competent authorities of the Member States whose ports or landing facilities they wish to use, at least 48 hours before the estimated time of arrival at the port, with the following: (a) their time of arrival at the port of landing; (b) a copy of the authorisation to fish; (c) the quantities in KG live-weight retained onboard; (d) the Division or Divisions or zones in the NAFO Regulatory Area where the catch was made. 3. The port inspection shall include a verification of at least the following elements: (a) species and quantities caught; (b) information from inspections on the vessel carried out under the provisions of Chapter IV; (c) mesh size of nets on board and size of fish retained onboard. 4. Member States shall ensure that the quantities landed by species and the quantities retained onboard, if any, be cross-checked against quantities recorded in the logbook as well as catch reports on exit from the NAFO Regulatory Area pursuant to Article 21(2)(d). Article 63 Port inspection reports 1. Member States shall ensure that the port inspection report in Annex XII be used for all port inspections carried out under this Regulation. 2. Member States shall transmit the port inspection report to the Commission within 14 working days of its completion. The Commission shall promptly forward the report to the NAFO Secretariat and, upon request, to the flag State of the vessel. CHAPTER VI NON-CONTRACTING PARTY ACTIVITIES Article 64 IUU activities carried out by Non-Contracting Party vessels 1. A Non-Contracting Party vessel engaged in fishing activities in the NAFO Regulatory Area shall be presumed to have carried out IUU activities that have undermined the effectiveness of the Conservation and Enforcement Measures of NAFO. 2. In the case of transhipment activities involving a sighted identified Non-Contracting Party vessel, inside or outside the NAFO Regulatory Area, the presumption of undermining the Conservation and Enforcement Measures of NAFO applies to any other non-Contracting Party vessel which was engaged in those activities with that vessel. Article 65 Information on Non-Contracting Party vessels 1. If a Member State or Commission inspector sights or by other means identifies a Non-Contracting Party vessel, they shall attempt to inform the vessel that it is presumed to be undermining the Conservation and Enforcement Measures of NAFO and that this information will be transmitted to Contracting Parties of NAFO, to other regional fisheries Organisations and to the flag State of the vessel. 2. Member States shall immediately transmit to the Commission information regarding sightings, denial of port access, landings and transhipments, and the results of all inspections at sea or in their ports, and any subsequent action they have taken in respect of the vessel concerned. The Commission shall transmit all information immediately to the NAFO Secretariat. 3. The information referred to in paragraph 2 shall include the name of the Non-Contracting Party vessel and its flag State, the date and the port of inspection, the grounds for a subsequent prohibition of landing and/or transhipment or, where no such prohibition was applied, the evidence presented pursuant to Article 67(3). 4. Member States may at any time submit to the Commission for immediate transmission to the NAFO Secretariat any additional information, which may be relevant to the identification of Non-Contracting Party vessels that might be carrying out IUU fishing in the NAFO Regulatory Area. 5. The Commission shall notify Member States each year of the Non-Contracting Party vessels appearing on the IUU list adopted by NAFO. Article 66 Prohibition against transhipments and joint fishing operations Community fishing vessels shall be prohibited from receiving or delivering transhipments of fish to or from Non-Contracting Party vessels referred to in Article 63 and from engaging in joint fishing operations with such vessels. Article 67 Inspection at sea Inspectors shall, if appropriate, request permission to board a Non-Contracting Party vessel which has been sighted or by other means identified engaging in fishing activities in the Regulatory Area of NAFO. Vessels that consent to be boarded shall be inspected in accordance with the provisions of Chapter IV. Article 68 Inspection in port 1. Member States shall ensure that each Non-Contracting Party vessel which enters a designated port within the meaning of Article 28(2) of Regulation (EEC) No 2847/93 is inspected by their competent authorities. The vessel may not land or tranship any catch until this inspection has been completed. 2. If, on completion of inspection, the competent authorities find that the Non-Contracting Party vessel holds on board any of the stocks or groups of stocks regulated by NAFO or referred to in Annex II to this Regulation, the Member State concerned shall prohibit any landing and/or transhipment of catches from that vessel. 3. However, no such prohibition shall apply if the master of the inspected vessel or his representative proves to the satisfaction of the competent authorities of the Member State concerned that: (a) the species held on board were caught outside the NAFO Regulatory Area, or (b) the species held on board and listed in Annex II were caught in accordance with the Conservation and Enforcement Measures of NAFO. 4. A Member State denying landing or transhipment shall inform the master of the vessel concerned of its decision. Article 69 Measures in respect of IUU vessels 1. The following measures shall apply to vessels that have been placed by the Northwest Atlantic Fisheries Organisation (NAFO) on the list of IUU vessels in Annex XIII: (a) Fishing vessels, support vessels, refuel vessels, mother-ship and cargo vessels flying the flag of a Member State shall not in any way assist IUU vessels, engage in fish processing operations or participate in any transhipment or joint fishing operations with vessels on the IUU list; (b) IUU vessels shall not be supplied in ports with provisions, fuel or other services; (c) IUU vessels shall not be authorised entry into port of a Member State, except in case of force majeure; (d) IUU vessels shall not be authorised to change the crew, except as required in relation to force majeure; (e) IUU vessels shall not be authorised to fish in Community waters and shall be prohibited to be chartered; (f) Member States shall refuse the granting of their flag to IUU vessels and encourage importers, transporters and other sectors concerned to refrain from negotiating and transhipping fish caught by such vessels; (g) Imports of fish coming from IUU vessels shall be prohibited. 2. The Commission shall amend the IUU vessels list to be in accordance with the NAFO list as soon as NAFO adopts a new list. CHAPTER VII FINAL PROVISIONS Article 70 Procedure for amendments The Council, acting by qualified majority on a proposal from the Commission, may amend the provisions of this Regulation in order to transpose into Community law NAFO Conservation and Enforcement Measures which become obligatory for the Community. Article 71 Repeal Regulations (EC) No 1262/2000, (EC) No 3069/95, (EC) No 3680/93, (EEC) No 189/92, (EEC) No 1956/88 and (EEC) No 2868/88 are hereby repealed. Article 72 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 2007. For the Council The President J. SILVA (1) Opinion delivered on 7 June 2007 (not yet published in the Official Journal). (2) OJ L 378, 30.12.1978, p. 1. Regulation as amended by Regulation (EEC) No 653/80 (OJ L 74, 20.3.1980, p. 1). (3) OJ L 175, 6.7.1988, p. 1. Regulation as last amended by Regulation (EC) No 3067/95 (OJ L 329, 30.12.1995, p. 1). (4) OJ L 257, 17.9.1988, p. 20. Regulation as last amended by Commission Regulation (EC) No 494/97 (OJ L 77, 19.3.1997, p. 5). (5) OJ L 21, 30.1.1992, p. 4. Regulation as last amended by Regulation (EC) No 1048/97 (OJ L 154, 12.6.1997, p. 1). (6) OJ L 341, 31.12.1993, p. 42. Regulation as amended by Regulation (EC) No 1043/94 (OJ L 114, 5.5.1994, p. 1). (7) OJ L 329, 30.12.1995, p. 5. Regulation as last amended by Regulation (EC) No 855/2004 (OJ L 161, 30.4.2004, p. 1). (8) OJ L 144, 17.6.2000, p. 1. (9) OJ L 16, 20.1.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 2017/2006 (OJ L 384, 29.12.2006, p. 44). (10) OJ L 358, 31.12.2002, p. 59. Regulation as last amended by Regulation (EC) No 865/2007 of 10 July 2007 (OJ L 192, 24.7.2007, p. 1). (11) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11). (12) OJ L 276, 10.10.1983, p. 1. (13) OJ L 5, 9.1.2004, p. 25. Regulation as amended by Regulation (EC) No 1799/2006 (OJ L 341, 7.12.2006, p. 26). (14) OJ L 333, 20.12.2003, p. 17. (15) OJ L 17, 21.1.2000, p. 22. Regulation as last amended by Regulation (EC) No 1759/2006 (OJ L 335, 1.12.2006, p. 3). ANNEX I LIST OF SPECIES Common English name Scientific Name 3-Alpha Code Groundfish Atlantic Cod Gadus morhua COD Haddock Melanogrammus aeglefinus HAD Atlantic redfishes Sebastes sp. RED Golden redfish Sebastes marinus REG Beaked redfish (deepwater) Sebastes mentella REB Acadian redfish Sebastes fasciatus REN Silver hake Merluccius bilinearis HKS Red hake (1) Urophycis chuss HKR Pollock (= Saithe) Pollachius virens POK American plaice Hippoglossoides platessoides PLA Witch flounder Glyptocephalus cynoglossus WIT Yellowtail flounder Limanda ferruginea YEL Greenland halibut Reinhardtius hippoglossoides GHL Atlantic halibut Hippoglossus hippoglossus HAL Winter flounder Pseudopleuronectes americanus FLW Summer flounder Paralichthys dentatus FLS Windowpane flounder Scophthalmus aquosus FLD Flatfishes (NS) Pleuronectiformes FLX American angler (= Goosefish) Lophius americanus ANG Atlantic searobins Prionotus sp. SRA Atlantic tomcod Microgadus tomcod TOM Blue antimora Antimora rostrata ANT Blue whiting Micromesistius poutassou WHB Cunner Tautogolabrus adspersus CUN Cusk (= Tusk) Brosme brosme USK Greenland cod Gadus ogac GRC Blue ling Molva dypterygia BLI Ling Molva molva LIN Lumpfish = (Lumpsucker) Cyclopterus lumpus LUM Northern kingfish Menticirrhus saxatilis KGF Northern puffer Sphaeroides maculatus PUF Eelpouts (NS) Lycodes sp. ELZ Ocean pout Macrozoarces americanus OPT Polar cod Boreogadus saida POC Roundnose grenadier Coryphaenoides rupestris RNG Roughhead grenadier Macrourus berglax RHG Sandeels (= Sand Lances) Ammodytes sp. SAN Sculpins Myoxocephalus sp. SCU Scup Stenotomus chrysops SCP Tautog Tautoga onitis TAU Tilefish Lopholatilus chamaeleonticeps TIL White hake (1) Urophycis tenuis HKW Wolffishes (NS) Anarhicas sp. CAT Atlantic wolffish Anarhichas lupus CAA Spotted wolffish Anarhichas minor CAS Groundfish (NS) GRO Pelagics Atlantic herring Clupea harengus HER Atlantic mackerel Scomber scombrus MAC Atlantic butterfish Peprilus triacanthus BUT Atlantic menhaden Brevoortia tyrannus MHA Atlantic saury Scomberesox saurus SAU Bay anchovy Anchoa mitchilli ANB Bluefish Pomatomus saltatrix BLU Crevalle jack Caranx hippos CVJ Frigate tuna Auxis thazard FRI King mackerel Scomberomourus cavalla KGM Atlantic Spanish mackerel Scomberomourus maculatus SSM Sailfish Istiophorus platypterus SAI White marlin Tetrapturus albidus WHM Blue marlin Makaira nigricans BUM Swordfish Xiphias gladius SWO Albacore tuna Thunnus alalunga ALB Atlantic bonito Sarda sarda BON Little tunny Euthynnus alletteratus LTA Bigeye tunny Thunnus obesus BET Northern bluefin tuna Thunnus thynnus BFT Skipjack tuna Katsuwonus pelamis SKJ Yellowfin tuna Thunnus albacares YFT Tunas (NS) Scombridae TUN Pelagic fish (NS) PEL Invertebrates Long-finned squid (Loligo) Loligo pealei SQL Short-finned squid (Illex) Illex illecebrosus SQI Squids (NS) Loliginidae, Ommastrephidae SQU Atlantic razor clam Ensis directus CLR Hard clam Mercenaria mercenaria CLH Ocean quahog Arctica islandica CLQ Soft clam Mya arenaria CLS Surf clam Spisula solidissima CLB Stimpson's surf clam Spisula polynyma CLT Clams (NS) Prionodesmacea, Teleodesmacea CLX Bay scallop Argopecten irradians SCB Calico scallop Argopecten gibbus SCC Iceland scallop Chlamys islandica ISC Sea scallop Placopecten magellanicus SCA Scallops (NS) Pectinidae SCX American cupped oyster Crassostrea virginica OYA Blue mussel Mytilus edulis MUS Whelks (NS) Busycon sp. WHX Periwinkles (NS) Littorina sp. PER Marine molluscs (NS) Mollusca MOL Atlantic rock crab Cancer irroratus CRK Blue crab Callinectes sapidus CRB Green crab Carcinus maenas CRG Jonah crab Cancer borealis CRJ Queen crab Chionoecetes opilio CRQ Red crab Geryon quinquedens CRR Stone king crab Lithodes maia KCT Marine crabs (NS) Reptantia CRA American lobster Homarus americanus LBA Northern prawn Pandalus borealis PRA Aesop shrimp Pandalus montagui AES Penaeus shirmps (NS) Penaeus sp. PEN Pink (= Pandalid) shrimps Pandalus sp. PAN Marine crustaceans (NS) Crustacea CRU Sea-urchin Strongylocentrotus sp. URC Marine worms (NS) Polychaeta WOR Horseshoe crab Limulus polyphemus HSC Marine invertebrates (NS) Invertebrata INV Other fish Alewife Alosa pseudoharengus ALE Amberjacks Seriola sp. AMX American conger Conger oceanicus COA American eel Anguilla rostrata ELA Atlantic hagfish Myxine glutinosa MYG American shad Alosa sapidissima SHA Argentines (NS) Argentina sp. ARG Atlantic croaker Micropogonias undulatus CKA Atlantic needlefish Strongylura marina NFA Atlantic salmon Salmo salar SAL Atlantic silverside Menidia menidia SSA Atlantic thread herring Opisthonema oglinum THA Barid's slickhead Alepocephalus bairdii ALC Black drum Pogonias cromis BDM Black seabass Centropristis striata BSB Blueback herring Alosa aestivalis BBH Capelin Mallotus villosus CAP Chars (NS) Salvelinus sp. CHR Cobia Rachycentron canadum CBA Common (Florida) pompano Trachinotus carolinus POM Gizzard shad Dorosoma cepedianum SHG Grunts (NS) Pomadasyidae GRX Hickory shad Alosa mediocris SHH Lanternfish Notoscopelus sp. LAX Mullets (NS) Mugilidae MUL North Atlantic harvestfish Peprilus alepidotus (= paru) HVF Pigfish Orthopristis chrysoptera PIG Rainbow smelt Osmerus mordax SMR Red drum Sciaenops ocellatus RDM Red porgy Pagrus pagrus RPG Rough scad Trachurus lathami RSC Sand perch Diplectrum formosum PES Sheepshead Archosargus probatocephalus SPH Spot croaker Leiostomus xanthurus SPT Spotted weakfish Cynoscion nebulosus SWF Squeteague (Gray Weakfish) Cynoscion regalis STG Striped bass Morone saxatilis STB Sturgeons (NS) Acipenseridae STU Tarpon Tarpon (= megalops) atlanticus TAR Trouts (NS) Salmo sp. TRO White perch Morone americana PEW Alfonsinos (NS) Beryx sp. ALF Spiny (= picked) dogfish Squalus acantias DGS Dogfishes (NS) Squalidae DGX Sand Tiger shark Odontaspis taurus CCT Porbeagle Lamna nasus POR Shortfin mako shark Isurus oxyrinchus SMA Dusky shark Carcharhinus obscurus DUS Great Blue shark Prionace glauca BSH Large sharks (NS) Squaliformes SHX Atlantic Sharpnose shark Rhizoprionodon terraenova RHT Black Dogfish Centroscyllium fabricii CFB Boreal (Greenland) shark Somniosus microcephalus GSK Basking shark Cetorhinus maximus BSK Skates (NS) Raja sp. SKA Little skate Leucoraja erinacea RJD Arctic skate Amblyraja hyperborea RJG Barndoor skate Dipturus laevis RJL Winter skate Leucoraja ocellata RJT Thorny skate (Starry Ray) Amblyraja radiata RJR Smooth skate Malcoraja senta RJS Spinytail skate (Spinetail Ray) Bathyraja spinicauda RJO Finfishes (NS) FIN (1) In accordance with a recommendation adopted by STACRES at the 1970 Annual Meeting (ICNAF Redbook 1970, Part I, Page 67), hakes of the Genus Urophycis are designated as follows for statistical reporting: (a) hake reported from Sub-Areas 1, 2, and 3, and Divisions 4R, S, T and V be designated as white hake, Urophycis tenuis; (b) hake taken by line gears or any hake greater than 55 cm standard length, regardless of how caught, from Divisions 4W and X, Sub-Area 5 and Statistical Area 6 be designated as white hake, Urophycis tennuis; (c) Except as noted in (b), other hake of the Genus Urophycis taken in Divisions 4W and X, Sub-Area 5 and Statistical Area 6 be designated as red hake, Urophycis chuss. ANNEX II The list that follows is a partial list of stocks that needs to be reported in accordance with Article 21. ANG/N3NO. Lophius americanus American angler CAA/N3LMN. Anarhichas lupus Atlantic wolfish CAP/N3LM. Mallotus villosus Capelin CAT/N3LMN. Anarhichas spp. Catfishes (Wolffishes) nei HAD/N3LNO. Melanogrammus aeglefinus Haddock HAL/N23KL. Hippoglossus hippoglossus Atlantic halibut HAL/N3M. Hippoglossus hippoglossus Atlantic halibut HAL/N3NO. Hippoglossus hippoglossus Atlantic halibut HER/N3L. Clupea harengus Herring HKR/N2J3KL Urophycis chuss Red hake HKR/N3MNO. Urophycis chuss Red hake HKS/N3NLMO Merlucius bilinearis Silver hake RNG/N23. Coryphaenoides rupestris Roundnose grenadier HKW/N2J3KL Urophycis tenuis White hake POK/N3O. Pollachius virens Pollock (= Saithe) RHG/N23. Macrourus berglax Roughhead grenadier SKA/N2J3KL Raja spp. Skates SKA/N3M. Raja spp. Skates SQI/N56. Illex illecebrosus Short fin squid VFF/N3LMN.  Fishes unsorted, unidentified WIT/N3M. Glyptocephalus cynoglossus Witch flounder YEL/N3M. Limanda ferruginea Yellow tail flounder ANNEX III MINIMUM FISH SIZE (1) Species Gilled and gutted fish whether or not skinned; fresh or chilled, frozen, or salted Whole Head off Head and tail off Head off and split Atlantic cod 41 cm 27 cm 22 cm 27/25 cm (2) Greenland halibut 30 cm N/A N/A N/A American plaice 25 cm 19 cm 15 cm N/A Yellowtail flounder 25 cm 19 cm 15 cm N/A (1) Fish size refers to fork length for Atlantic cod, whole length for other species. (2) Lower size for green salted fish. ANNEX IV RECORDING OF CATCH (LOGBOOK ENTRIES) FISHING LOGBOOK ENTRIES Item of information Standard Code Vessel name 01 Vessel nationality 02 Vessel registration number 03 Registration port 04 Types of gear used (separate record for different gear types) 10 Type of gear Date  day 20  month, 21  year, 22 Position  latitude 31  longitude, 32  statistical area, 33 (1) Number of hauls during the 24-hour period 40 (1) Number of hours gear fished during the 24-hour period 41 Species names (Annex II) Daily catch of each species (metric tons round fresh weight) 50 Daily catch of each species for human consumption in the form of fish 61 Daily catch of each species for reduction 62 Daily discard of each species 63 Place(s) of transhipment 70 Date(s) of transhipment 71 Master's signature 80 Gear codes Gear categories Standard abbreviation code SURROUNDING NETS With purse lines (purse seines) PS One boat operated purse seines PS1 Two boat operated purse seines PS2 Without purse lines (lampara) LA SEINE NETS SB Boat or vessel seines SV Danish seines SDN Scottish seines SSC Pair seines SPR Seine nets (not specified) SX TRAWLS Pots FPO Bottom trawls Beam trawls TBB Otter trawls (2) OTB Pair trawls PTB Nephrops trawls TBN Shrimp trawls TBS Bottom trawls (not specified) TB Midwater trawls Otter trawls OTM Pair trawls PTM Shrimp trawls TMS Midwater trawls (not specified) TM Otter twin trawls OTT Otter trawls (not specified) OT Pair trawls (not specified) PT Other trawls (not specified) TX DREDGES Boat dredges DRB Hand dredges DRH LIFT NETS Portable lift nets LNP Boat operated lift nets LNB Shore operated stationary lift nets LNS Lift nets (not specified) LN FALLING GEAR Cast nets FCN Falling gear (not specified) FG GILLNETS AND ENTANGLING NETS Set gillnets (anchored) GNS Drift nets GND Encircling gillnets GNC Fixed gillnets (on stakes) GNF Trammel nets GTR Combined gillnets-Trammel nets GTN Gillnets and entangling nets (not specified) GEN Gillnets (not specified) GN TRAPS Stationary uncovered pound-nets FPN Fyke nets FYK Stow nets FSN Barriers, fences, weirs, etc. FWR Aerial traps FAR Traps (not specified) FIX HOOKS AND LINES Hand-lines and pole-lines (hand operated) (3) LHP Hand-lines and pole-lines (mechanised) LHM Set lines (longlines set) LLS Drifting longlines LLD Longlines (not specified) LL Trolling lines LTL Hooks and lines (not specified) (4) LX GRAPPLING AND WOUNDING Harpoons HAR HARVESTING MACHINES Pumps HMP Mechanised dredges HMD Harvesting machines (not specified) HMX MISCELLANEOUS GEAR (5) MIS RECREATIONAL FISHING GEAR RG GEAR NOT KNOWN OR NOT SPECIFIED NK Fishing vessel codes 1. Main vessel types FAO Code Type of vessel BO Protection vessel CO Fish training vessel DB Dredger non continuous DM Dredger continuous DO Beamer DO Dredger NEI FO Fish carrier FX Fishing vessel NEI GO Gill netter HOX Mother ship NEI HSF Factory mother ship KO Hospital ship LH Hand liner LL Long liner LO Liner LP Pole and line vessel LT Troller MO Multipurpose vessels MSN Seiner hand liner MTG Trawler drifter MTS Trawler purse seiner NB Lift netter tender NO Lift netter NOX Lift netter NEI PO Vessel using pumps SN Seine netter SO Seiner SOX Seiner NEI SP Purse seiner SPE Purse seiner european SPT Tuna purse seiner TO Trawler TOX Trawlers NEI TS Side trawler TSF Side trawler freezer TSW Side trawler wetfish TT Stern trawler TTF Stern trawler freezer TTP Stern trawler factory TU Outrigger trawlers WO Trap setter WOP Pot vessels WOX Trap setters NEI ZO Fish research vessel DRN Drifnetter NEI = Not elsewhere identified 2. Main vessel activities ALFA Code Category ANC Anchoring DRI Drifting FIS Fishing HAU Hauling PRO Processing STE Steaming TRX Transhipping on or off loading OTH Others  to be specified (1) When two or more types of gear are used in the same 24-hour period, records should be separate for the different types. (2) Fisheries agencies may indicate side and stern bottom and side and stern midwater trawls, as OTB-1 and OTB-2, and OTM-1 and OTM-2, respectively. (3) Including jigging lines. (4) Code LDV for dory operated line gears will be maintained for historical data purposes. (5) This item includes: hand and landing nets, drive-in-nets, gathering by hand with simple hand implements with or without diving equipment, poisons and explosives, trained animals, electrical fishing. ANNEX V AUTHORISED TOPSIDE CHAFERS 1. ICNAF-type topside chafer The ICNAF-type topside chafer is a rectangular piece of netting to be attached to the upper side of the codend of the trawl net to reduce and prevent damage so long as such netting conforms to the following conditions: (a) this netting shall have a mesh size not less than that specified for the codend in Article 5; (b) this netting may be fastened to the codend only along the forward and lateral edges of the netting and at no other place in it, and shall be fastened in such a manner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the cod line mesh; where a splitting strap is not used, the netting shall not extend to more than one-third of the codend measured from not less than four meshes in front of the cod line mesh; (c) the width of this netting shall be at least one and a half times the width of the Area of the codend which is covered, such widths to be measured at right angles to the long axis of the codend. 2. Multiple flap-type topside chafer The multiple flap-type topside chafer is defined as pieces of netting having in all their parts meshes the size of which, whether the pieces of netting are wet or dry, is not less than that of the codend, provided that: (i) each piece of netting (a) is fastened by its forward edge only across the codend at right angles to its long axis; (b) is of a width of at least the width of the codend (such width being measured at right angles to the long axis of the codend at the point of attachment); and (c) is not more than 10 meshes long; and (ii) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of the codend. POLISH CHAFER 3. Large-mesh (modified Polish-type) topside chafer The large-mesh topside chafer consists of a rectangular piece of netting made of the same twine material as the codend, or of a single, thick, knotless twine material, attached to the rear portion of the upper side of the codend and extending over all or any part of the upper side of the codend and having in all its parts a mesh size twice that of the codend when measured wet and fastened to the codend along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting coincides with four meshes of the codend. ANNEX VI SHRIMP TRAWL TOGGLE CHAINS: NAFO Area Toggle chains are chains, ropes, or a combination of both, which attach the footrope to the fishing line or bolchline at varying intervals. The terms fishing line and bolchline are interchangeable. Some vessels use one line only; others use both a fishing line and a bolchline as shown in the sketch. The toggle chain length shall be measured from the centre of the chain or wire running through the footrope (centre of footrope) to the underside of the fishing line. The attached sketch shows how to measure the toggle chain length. ANNEX VII FORMAT FOR THE COMMUNICATION OF CATCHES AND REPORTS BY FISHING VESSELS 1. Catch on entry report Data element: Field code Mandatory/Optional Remarks: Start record SR M System detail; indicates start of record From FR M Name of transmitting party Address AD M Message detail; destination, XNW for NAFO Sequence number SQ M Message detail; serial number in current year Type of message TM M Message detail; message type, COE as entry report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip number TN O Activity detail; fishing trip serial number in current year Vessel name NA O Vessel registration detail; name of the vessel Master name MA M Name of the master of vessel External registration number XR O Vessel registration detail; the side number of the vessel. Latitude LA M Activity detail; position at time of transmission Longitude LO M Activity detail; position at time of transmission Relevant area RA M NAFO Division into which the vessel is about to enter Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission On board OB M Total round weight of fish by species (3-alpha code) on board upon entry into the NAFO Regulatory Area in kilograms rounded to the nearest 100 kilograms. Allow several pairs of fields, consisting of species + 9 weight, with each field separated by a space, e.g.//OB/species weight species weight species weight// Directed species DS M Directed species. Allow several species to be entered with the value separated by spaces, e.g.//DS/species species species// End of record ER M System detail; indicates end of the record 2. Entry report Data element: Field code Mandatory/Optional Remarks: Start record SR M System detail; indicates start of record From FR M Name of transmitting Party Address AD M Message detail; destination, XNW for NAFO Sequence number SQ M Message detail; serial number in current year Type of message TM M Message detail; message type, ENT as Entry report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip number TN O Activity detail; fishing trip serial number in current year Vessel name NA O Vessel registration detail; name of the vessel External registration number XR O Vessel registration detail; the side number of the vessel. Latitude LA M Activity detail; position at time of transmission Longitude LO M Activity detail; position at time of transmission Relevant area RA M NAFO Division into which the vessel has entered Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 3. Catch report Data element Field code Mandatory/Optional Remarks: Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNW for NAFO Sequence number SQ M Message detail; message serial number in current year Type of message TM M Message detail; message type, CAT as Catch report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip number TN O Activity detail; fishing trip serial number in current year Vessel name NA O Vessel registration detail; name of the vessel Contracting party Internal reference Number IR O Vessel registration detail; unique Contracting Party vessel number as ISO-3 flag state code followed by number External registration number XR O Vessel registration detail; the side number of the vessel Latitude LA M1 Activity detail; position at time of transmission Longitude LO M1 Activity detail; position at time of transmission Catches CA Activity detail; cumulative catch by species retained on board, either since commencement of fishing in R.A. or last Catch report, in pairs as needed. Species FAO species code Live weight M Live weight in kilograms, rounded to the nearest 100 kilograms M Days fished DF M Activity detail; number of fishing days in the NAFO Regulatory Area since commencement of fishing or last Catch report Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 4. Transhipment report Data element: Field scode: Mandatory/Optional Remarks: Start record SR M System detail; indicates start of record From FR M Name of transmitting Party Address AD M Message detail; destination, XNW for NAFO Sequence number SQ M Message detail; message serial number in current year Type of message TM M Message detail; message type, TRA as Transhipment report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip number TN O Activity detail; fishing trip serial number in current year Vessel name NA O Vessel registration detail; name of the vessel Name of master MA O Name of master of vessel External registration number XR O Vessel registration detail; the side number of the vessel Quantity on-loaded or off-loaded KG Quantity by species on-loaded or off-loaded in the R.A., in pairs as needed. Species M FAO species code Live weight M live weight in kilograms, rounded to the nearest 100 kilograms, Transhipped to TT M (1) Vessel registration detail; international radio call sign of the receiving vessel Transhipped from TF M (1) Vessel registration detail; international radio call sign of the donor vessel Latitude LA M (2) Activity detail; estimated latitude where the master intends to do the transhipment Longitude LO M (2) Activity detail; estimated longitude where the master intends to do the transhipment Predicted date PD M (2) Activity detail; estimated date UTC when the master intends to do the transhipment (YYYYMMDD) Predicted time PT M (2) Activity detail; estimated time UTC when the master intends to do the transhipment (HHMM) Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 5. Catch on exit report Data element Field code Mandatory/Optional Remarks: Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNW for NAFO From FR M Name of transmitting party Sequence number SQ M Message detail; message serial number in current year Type of message TM M Message detail; COX as exit report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip number TN O Activity detail; fishing trip serial number in current year Vessel name NA O Vessel registration detail; name of the vessel Master name MA M Name of master of vessel External registration number XR O Vessel registration detail; the side number of the vessel Latitude LA M Activity detail; position at time of transmission Longitude LO M Activity detail; position at time of transmission Relevant area RA M NAFO Area from which the vessel is about to exit Catch CA Activity detail; Cumulative catch retained on board by species, either since commencement of fishing in the R.A. or last Catch report, in pairs as needed. Species M FAO species code Live weight M live weight in kilograms, rounded to the nearest 100 kilograms Days fished DF M Activity detail; number of fishing days in the NAFO Regulatory Area either since commencement of fishing or last Catch report Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 6. Exit report Data element Field code Mandatory/Optional Remarks: Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNW for NAFO From FR M Name of transmitting party Sequence number SQ M Message detail; message serial number in current year Type of message TM M Message detail; EXI as exit report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip number TN O Activity detail; fishing trip serial number in current year Vessel name NA O Vessel registration detail; name of the vessel Master name MA M Name of master of vessel External registration number XR O Vessel registration detail; the side number of the vessel Latitude LA M Activity detail; position at time of transmission Longitude LO M Activity detail; position at time of transmission Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 7. Port of landing report Data element: Field code: Mandatory/Optional Remarks: Start record SR M System detail; indicates start of record From FR M Name of transmitting Party Address AD M Message detail; destination XNW for NAFO Sequence number SQ M Message detail; serial number of the report from the vessel in the relevant year Type of message TM M Message detail; message type, POR Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip number TN O Activity detail; fishing trip serial number in current year Vessel name NA O Vessel registration detail; name of the vessel Name of master MA O Name of master of vessel External registration number XR O Vessel registration detail; the side number of the vessel 7.1. Latitude LA M (3) Activity detail; position at time of transmission Longitude LO M (3) Activity detail; position at time of transmission Coastal State CS M Activity detail; coastal State of port of landing Name of port PO M Activity detail; name of port of landing Predicted date PD M Activity detail; estimated date UTC when the master intends to be in port (YYYYMMDD) Predicted time PT M Activity detail; estimated time UTC when the master intends to be in port (HHMM) Quantity to be landed KG M Activity detail; quantity by species to be landed in the port, in pairs as needed. Species FAO species code Live weight Live weight in kilograms, rounded to the nearest 100 kilograms Quantity on board OB M Activity detail; quantity by species on board, in pairs as needed species FAO species code live weight Live weight in kilograms, rounded to the nearest 100 kilograms Date DA M Message detail; UTC date of transmission Time TI M Message detail; UTC time of transmission End of record ER M System detail; indicates end of the record (1) Whichever one is appropriate. (2) Optional for reports sent by the receiving vessel after the transhipment. (3) Optional if a vessel is subject to satellite tracking. ANNEX VIII OBSERVER SUMMARY REPORT ANNEX IX Report of inspection ANNEX X NAFO Inspection Seal The NAFO Inspection Seal shall be as follows: Name ¦ LOB TAG Mark ¦ NAFO Inspection No of six digits Material ¦ polyethylene recyclable Colour ¦ orange Melt index ¦ 6,70+0,60 (by international standard) Density ¦ 953 +0,003 (by international standard) Breaking point (load) ¦ min. 45 kg (to 20 oC) ANNEX XI Surveillance report form ANNEX XII Port inspection report ANNEX XIII List of NAFO IUU vessels Vessel name (+ known previous name) Current Flag State (known prev. flag State) Radio call sign (RC) IMO number Carmen (Ostovets) Georgia (Dominica) 4LSK 8522030 EVA (Oyra) Georgia (Dominica) 4LPH 8522119 Isabella (Olchan) Georgia (Dominica) 4LSH 8422838 Juanita (Ostroe) Georgia (Dominica) 4LSM 8522042 Ulla (Lisa, Kadri) Georgia (Dominica) unknown 8606836 ANNEX XIV(a) 1. Daily catch report  Chapter VII (CAX) Data element Code Mandatory/Optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNW for NAFO Sequence number SQ M Message detail; message serial number in current year Type of message TM M Message detail; message type, CAX as Catch report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip number TN O Activity detail; fishing trip serial number in current year Vessel name NA O Vessel registration detail; name of the vessel Contracting Party Internal Reference Number IR O Vessel registration detail; unique Contracting Party vessel number as ISO-3 Flag State code followed by number External registration number XR O Vessel registration detail; the side number of the vessel Relevant area RA M Activity detail: NAFO Division Latitude LA M (1) Activity detail; position at time of transmission Longitude LO M (1) Activity detail; position at time of transmission Daily catches CA Activity detail; cumulative catch by species retained on board (exclusive of discards), either since commencement of fishing in R.A. (2) or last Catch report, in pairs as needed. species M FAO species code live weight M Live weight in kilograms, rounded to the nearest 100 kilograms Discarding RJ M Activity detail; discarded catch by species, either since commencement of fishing in R.A. (2) or last Catch report, in pairs as needed. Species FAO species code Live weight Live weight in kilograms, rounded to the nearest 100 kilograms Undersize US M Activity detail; undersize catch by species, either since commencement of fishing in R.A. (2) or last Catch report, in pairs as needed. Species FAO species code Live weight Live weight in kilograms, rounded to the nearest 100 kilograms Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 2. Observer report (OBR) Data element Code Mandatory/Optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNW for NAFO Sequence number SQ M Message detail; message serial number in current year Type of message TM M Message detail; message type, OBR as Observer report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Fishing gear GE M Activity detail; FAO code for fishing gear Directed species (3) DS M Activity detail; FAO species code Mesh size ME M Activity detail; average mesh size in millimeters Relevant area RA M Activity detail; NAFO Division Daily catches CA M M Activity detail; cumulative catch by species retained on board, (exclusive of discards), either since commencement of fishing in R.A. (4) or last Catch report, in pairs as needed. Species FAO species code Live weight Live weight in kilograms, rounded to the nearest 100 kilograms Discarding RJ M (5) Activity detail; discarded catch by species, either since commencement of fishing in R.A. (4) or last Catch report, in pairs as needed. Species FAO species code Live weight Live weight in kilograms, rounded to the nearest 100 kilograms Undersize US M (5) Activity detail; undersize catch by species, either since commencement of fishing in R.A. (4) or last Catch report, in pairs as needed. Species FAO species code Live weight Live weight in kilograms, rounded to the nearest 100 kilograms Log book LB M Activity detail; Yes or No (6) Production PR M Activity detail; code for the production. See Annex XIV(b) Hails HA M Activity detail; observers verification if the reports made by the captain are correct, Yes or No (7) Apparent infringements AF M Activity detail; Yes or No (8) Observer name ON M Message detail; name of the observer signing the report Date DA M Message detail; date of transmission Free text MS O (9) Activity detail; for further comments by the observer Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record (1) Optional if a vessel is subject to satellite tracking (2) Meaning the first Catch Report in current fishing trip in the R.A. (3) Directed species is the species which represents the greatest catch for that day. (4) Meaning the first Catch Report in current fishing trip in the R.A. (5) Only to be transmitted if relevant (6) Yes if the observer approves the Log Book entries by the captain (7) Yes if the observer approves the Hails transmitted by the captain (8) Yes if an infringement is observed (9) Mandatory if LB = No, or HA = No, or AF = Yes ANNEX XIV(b) Product form codes Code Product form A Round  Frozen B Round  Frozen (Cooked) C Gutted head on  Frozen D Gutted head off  Frozen E Gutted head off  Trimmed  Frozen F Skinless fillets  Frozen G Skin on fillets  Frozen H Salted fish I Pickled fish J Canned products K Oil L Meal produced from round fish M Meal produced from offal N Other (specify)